CORRECTED EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification filed on 3 June 2022 has been reviewed, found acceptable and has replaced the previous substitute specification.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Randall Pyles on 15 June 2022.
The application has been amended as follows: 
In the Substitute Specification:
Page 4, in paragraph [0013], “that is s to produce” has been rewritten as --that is easy to produce--.
Page 5, in paragraph [0026], last line therein, “vertically” has been rewritten as --in the vertical plane--.
Page 7, in paragraph [0044], third line therein, “rectangular, square,” has been deleted.
Page 9, in paragraph [0058], first line therein, a --,-- has been inserted after “waveguide”.
Page 9, in paragraph [0059], first line therein, a --,-- has been inserted after “embodiment”.
Page 13, in paragraph [0090], first line therein, “here” has been rewritten as --the two layers are--.
Page 15, in paragraph [00100], first line therein, “In figure 3 an elongated area 6 of, in” has been rewritten as --In figure 3, an elongated area 6 in--.
Page 17, in paragraph [00107], 3rd line therein, “in the figure” has been rewritten as --in figures 9a-9c--.
Page 19, in paragraph [00115], 4th line therein, “9a-b” has been rewritten as --9a and 9b--; 5th line therein, --with flange 9-- has been inserted after “2c”.
Page 20, in paragraph [00120], third line therein, --and the additional bottom layer 22b-- has been inserted after “22a”.
In the Claims:
In claim 20, line 3, “rectangular, rectangular, square,” has been deleted.
In claim 25, lines 3, 4, “the intermediate layers” has been rewritten as --the first, second and third intermediate layers--, respectively in each line.
Claims 19-30, 36; 33-35 are allowable over the prior art of record.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --A waveguide device having multiple layers, where through going empty holes are in each layer and are offset in adjoining layers for leakage suppression--.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571)272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee